Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 07/27/2021 are acknowledged. Amended Claims 1-3 and 11-16 are acknowledged by the examiner. Accordingly, claims 1-16 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-16 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 07/27/2021, pages 9-11 the cited prior art fails to disclose or suggest at least, “……photoelectric conversion units having different light receiving sensitivities is disposed, wherein the plurality of photoelectric conversion units includes a first photoelectric conversion unit having a first light receiving sensitivity and a second photoelectric conversion unit having a second light receiving sensitivity lower than the first light receiving sensitivity; and an analog to digital (AD) conversion unit configured to; compare a first electric signal corresponding to a charge of the first photoelectric conversion unit with a linear reference signal to perform AD conversion on the first electric signal; and compare a second electric signal 

As stated in the Applicant's Arguments dated 07/27/2021, pages 9-11, the cited prior art fails to disclose or suggest at least, “……a plurality of photoelectric conversion units having different light receiving sensitivities is disposed; and an analog to digital (AD) conversion unit configured to compare an electric signal corresponding to a charge of the photoelectric conversion unit having a low light receiving sensitivity among the plurality of photoelectric conversion units included in the pixel of the pixel array unit with a nonlinear reference signal that changes nonlinearly to perform AD conversion on the electric signal, wherein the AD conversion unit includes: a comparator configured to compare the electric signal with the linear reference signal; and a counter configured to output a count value obtained by counting a time required for a change of the linear reference signal according to a clock of which a frequency is changed until the electrical signal and the linear reference signal match according to a result of the 9109882.1Application No.: 16/461,9426 Docket No.: S 1459.72206US00 Response to Office Action dated April 5, 2021 comparison between the electric signal and the linear reference signal.…..” as recited in amended claim 14. Therefore claim 14 is allowed. 

Independent claims 12, 13, 15 and 16 include elements similar to those of amended claims 1, 14 and for those same reasons Independent Claims 12, 13, 15 and 16 are allowed also.

The dependent claims 2-11 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698